PER CURIAM.
Inmate William E. Irving appeals the district court’s1 orders dismissing certain claims in his 42 U.S.C. § 1983 action under 28 U.S.C. § 1915(e)(2)(B) or Federal Rule of Civil Procedure 12(b)(6), and granting summary judgment on the remaining claims. Upon careful consideration of Irving’s arguments and review of the relevant record, we find no basis for reversal. The district court is affirmed, see 8th Cir. R. 47B, and we deny Irving’s pending motion requesting court action to gain adequate access to law library materials.

. The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the Eastern District of Missouri.